
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


NRG ENERGY, INC.
SECOND AMENDED AND RESTATED ANNUAL INCENTIVE PLAN
FOR DESIGNATED CORPORATE OFFICERS


1.Definitions.    When the following terms are used herein with initial capital
letters, they shall have the following meanings:

1.1Base Pay — as determined by Compensation Committee.

1.2Code — the Internal Revenue Code of 1986, as it may be amended from time to
time, and any proposed, temporary or final Treasury Regulations promulgated
thereunder.

1.3Company — NRG Energy, Inc., a Delaware corporation, and any of its affiliates
that adopt this Plan.

1.4Company Performance Factor — percentage identified in Schedule Z. The Company
Performance Factor shall be directly and specifically tied to one or more of the
following business criteria, determined with respect to the Company:
consolidated pre-tax earnings; net or gross revenues; net earnings; operating
income; earnings before interest and taxes; earnings before interest, taxes,
depreciation, and amortization; cash flow; return on equity; return on net
assets employed; earnings per share; fleet in-market availability; safety
criteria; environmental criteria; revenue growth; cash flow from operations; net
income, diluted or basic; return on sales; return on assets; earnings per share
from continuing operations, diluted or basic; earnings from continuing
operations; net asset turnover; capital expenditures; income from operations;
income before income taxes; gross or operating margin; return on total assets;
return on invested capital; return on investment; return on revenue; market
share; economic value added; cost of capital; expense reduction levels; stock
price; productivity; customer satisfaction; employee satisfaction; and total
shareholder return for the applicable Performance Period, all as computed in
accordance with Generally Accepted Accounting Principles (if relevant) as in
effect from time to time and as applied by the Company in the preparation of its
financial statements and subject to such other special rules and conditions as
the Compensation Committee may establish at any time ending on or before the
90th day of the applicable Performance Period. For any Plan Year, Performance
Factors may be determined on an absolute basis or relative to internal goals or
relative to levels attained in years prior to such Plan Year or related to other
companies or indices or as ratios expressing relationships between two or more
Performance Factors. Performance Factors may be in respect of the performance of
the Company, any of its subsidiaries or affiliates or any combination thereof on
either a consolidated, business unit or divisional level. Performance Factors
may be absolute or relative (to prior performance of the Company or to the
performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range. The foregoing
criteria shall have any reasonable definitions that the Committee may specify,
which may include or exclude any or all of the following items, as the Committee
may specify: extraordinary, unusual or non-recurring items; effects of
accounting changes; effects of currency fluctuations; effects of financing
activities (e.g., effect on earnings per share of issuing convertible debt
securities); expenses for restructuring, productivity initiatives or new
business initiatives; non-operating items; acquisition expenses; and effects of
divestitures. Such Performance Factors shall constitute the sole business
criteria upon which the performance goals under this Plan shall be based.

1.5Compensation Committee — a committee comprised solely of two or more members
of the Board of Directors of NRG Energy, Inc., each of whom is an "outside
director" within the

--------------------------------------------------------------------------------



meaning of Section 162(m) of the Code and a "Non-Employee Director" within the
meaning of Rule 16b-3 under the Exchange Act.

1.6Legal Representative — shall mean a guardian, legal representative, or other
person acting in a similar capacity with respect to a Participant.

1.7Participant — the President and Chief Executive Officer, and any of the
Officers of the Company who are designated by the Compensation Committee at any
time ending on or before the 90th day of each Performance Period as Participants
in this Plan.

1.8Performance Period — the twelve consecutive month period which coincides with
the Company's fiscal year.

1.9Targeted Bonus Percentage — the percentage identified in Schedule Y.



2.Administration.

2.1Compensation Committee.    The Compensation Committee shall administer the
Plan.

2.2Determinations Made Prior to Each Performance Period.    At any time ending
on or before the 90th day of each Performance Period, the Compensation Committee
shall:

(a)designate Participants for that Performance Period;

(b)establish Targeted Bonus Percentages for the Performance Period by amending
(in writing) Schedule Y;

(c)establish Company Performance Factors for the Performance Period by amending
(in writing) Schedule Z.

2.3Certification.    Following the close of each Performance Period and prior to
payment of any bonus under the Plan, the Compensation Committee must certify in
writing that the Company Performance Factor and all other factors upon which a
bonus is based have been attained.

2.4Stockholder Approval.    The material terms of this Plan shall be disclosed
to and approved by the stockholders of the Company in accordance with
Section 162(m) of the Code.

3.Bonus Payment.

3.1Formula.    Each Participant shall receive a bonus payment for each
Performance Period in an amount not greater than:

(a)the Participant's Base Pay for the Performance Period, per schedule "X."

(b)the Participant's Targeted Bonus Percentage for the Performance Period, per
schedule "Y."

(c)the Participant's Company Performance Factor for the Performance Period, per
schedule "Z."

3.2Limitations.

(a)No payment if Company Performance Factor not achieved. In no event shall any
Participant receive a bonus payment hereunder if the Company Performance Factor
and all other factors on which the bonus payment is based is not achieved during
the Performance Period.

(b)No payment in excess of pre-established amount. No Participant shall receive
a bonus payment under this Plan for any Performance Period in excess of
$5,000,000.

--------------------------------------------------------------------------------



(c)Compensation Committee may reduce bonus payment. The Compensation Committee
retains sole discretion to reduce the amount of or eliminate any bonus otherwise
payable under this Plan.



3.3Claw back.

(a)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company with any financial reporting requirement
under the securities laws, then any participant who has been paid a bonus under
this Plan based upon or affected by the restated financial report shall be
required, at the discretion of the Board, to reimburse the Company for all or
any portion of such bonus paid to such participant.



4.Amendments and Termination.    The Compensation Committee may amend this Plan
prospectively at any time and for any reason deemed sufficient by it without
notice to any person affected by this Plan and may likewise terminate or curtail
the benefits of this Plan both with regard to persons expecting to receive
benefits hereunder in the future and persons already receiving benefits at the
time of such action.

5.Miscellaneous.

5.1Effective Date.    The effective date of this Plan shall be January 1, 2015.

5.2Term of the Plan.    Unless the Plan shall have been discontinued or
terminated, the Plan shall terminate on January 1, 2025. No bonus shall be
granted after the termination of the Plan; provided, however, that a payment
with respect to a Performance Period which begins before such termination may be
made thereafter. In addition, the authority of the Compensation Committee to
amend the Plan, shall extend beyond the termination of the Plan.

5.3Headings.    Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

5.4Applicability to Successors.    This Plan shall be binding upon and inure to
the benefit of the Company and each Participant, the successors and assigns of
the Company, and the beneficiaries, personal representatives and heirs of each
Participant. If the Company becomes a party to any merger, consolidation or
reorganization, this Plan shall remain in full force and effect as an obligation
of the Company or its Successors in interest.

5.5Employment Rights and Other Benefits Programs.    The provisions of this Plan
shall not give any Participant any right to be retained in the employment of the
Company. In the absence of any specific agreement to the contrary, this Plan
shall not affect any right of the Company, or of any affiliate of the Company,
to terminate, with or without cause, the participant's employment at any time.
This Plan shall not replace any contract of employment, whether oral, or
written, between the Company and any Participant, but shall be considered a
supplement thereto. This Plan is in addition to, and not in lieu of, any other
employee benefit plan or program in which any Participant may be or become
eligible to participate by reason of employment with the Company. Receipt of
benefits hereunder shall have such effect on contributions to and benefits under
such other plans or programs as the provisions of each such other plan or
program may specify.

5.6Governing Law.    The place of administration of the Plan shall be in the
State of Delaware. The corporate law of the State of Delaware shall govern
issues relating to the validity and issuance of shares of Common Stock.
Otherwise, the Plan shall be construed and administered in accordance with the
laws of the State of Delaware, without giving effect to principles relating to
conflict of laws.

--------------------------------------------------------------------------------



5.7Severability.    If any provision of the Plan is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Compensation
Committee, materially altering the purpose or intent of the Plan, such provision
shall be stricken as to such jurisdiction, and the remainder of the Plan shall
remain in full force and effect.

5.8Qualified Performance Based Compensation.    All of the terms and conditions
of the Plan shall be interpreted in such a fashion as to qualify all
compensation paid hereunder to the maximum extent possible as qualified
performance-based compensation within the meaning of Section 162(m) of the Code.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.1



NRG ENERGY, INC. SECOND AMENDED AND RESTATED ANNUAL INCENTIVE PLAN FOR
DESIGNATED CORPORATE OFFICERS
